      Case 2:17-cr-00181-JTM-DMD Document 409 Filed 10/15/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                             CRIMINAL NO. 17-181


        v.                                                           SECTION “H”


CHAD SCOTT, ET AL.



                                             ORDER

        Considering defendant Chad Scott’s motion to continue trial and sentencing in the above-

captioned matter (Doc. 402);

         IT IS HEREBY ORDERED that the motion is GRANTED and that the trial on Counts 8

 through 14 against defendants Chad Scott and Rodney P. Gemar be continued to July 13, 2020.

        The Court finds that the ends of justice served by granting a continuance outweigh the best

interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). It is

specifically found that the failure to grant such a continuance, in this case when taken as a whole,

would deny counsel reasonable time necessary for the effective preparation, taking into account

the exercise of due diligence, especially in light of the recent appointment of counsel for

defendant Chad Scott.

         IT IS FURTHER ORDERED that the Sentencing Hearing of Chad Scott as to Counts

1 through 7 currently set for December 11, 2019 is continued to August 5, 2020 at 9:30 a.m.

                           New Orleans, Louisiana, October 15, 2019



                                              HONORABLE JANE TRICHE MILAZZO
                                              UNITED STATES DISTRICT JUDGE



1477730v.1
